Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment filed on 02/15/2022. By this 
amendment,
Claims 1-2, 4, 7, and 9-10 have been amended.
Claims 1-10 are pending.

Claim Objections
	The objection, dated 11/18/2021, is withdrawn.
	Claim 3 is objected because of the followings: claim 3 should depend on claim 2, because “the plurality of storage parts” appears to be depending on “a plurality of storage parts” of claim 2. Appropriate correction is required.

Claim Interpretation
	Claims 1, 4, and 7 have amended; and thereby, the claims are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
	The rejections for claims 9 and 10 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Patiejunas et al. (US 10,120,579), in view of Kishi et al. (US 2019/0026272, hereafter Kishi)
	With respect to independent claim 1, Patiejunas recites
A system comprising: (disclosing archival data storage system #206 (col. 6, lines 3-10); fig. 2)) a controller, and (disclosing the common control plane #212 (col. 6, lines 7-13; fig. 2), in which a portion of the common control planes #212 manages data transfer (col. 10, lines 45-62; col. 12, lines 39-52); thereby, the portion of the common control planes #212 or the common control plane #212 itself may be considered as a controller)
a storage which stores data on a basis of a data position, (disclosing data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2). Since the payload data cache #228 and the storage node #245 may include solid state storage devices and electromechanical hard disk drives, then the payload data cache #228 and the storage node #245 may store data based on physical address of the data, which is a data position. The payload data cache #228 and the storage node #245 are memories of a data storage system; and therefore, they may belong to a storage of the storage system which is used for archival purposes (col. 2, lines 59-67 and col. 3, lines 1-4). In other words, the payload data cache #228 and the storage node #245 are considered as a portion of the storage which stores data based on a data address)
wherein the system uses, as a pointer for accessing the data, a uniform resource identifier (URI) that has a scheme to access data in a resource, (disclosing the system may make an API request (col. 9, lines 52-61), since a API request may allow one to retrieve data from a data source, or to send data. Since the API request may use a uniform resource identifier (URI) (col.9, lines 52-61) to quickly locate a specific portion of data by using index; that suggests that the URI, considered as a pointer, appears to define a scheme to locate data, which is considered to be located in a resource; and therefore, the scheme may be considered as a predetermined scheme (col. 3, lines 21-33; see also col. 2, lines 45-55))
the controller controls and activates an application designated by the scheme associated with the URI and passes the resource of the URI to the application, and
 (disclosing the common control plane #212 controls and performs services for jobs submitted by the job tracker #230 (col. 11, lines 32-34), and the job submitted by the job 
the application uses the URI as the data position on a basis of the resource and controls data specified by the URI and stored in the storage. (from the rejection above, the disclosure of data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2) means that the application uses the URI to perform the data transfer. Since the data transfer between the payload data cache #228 and the storage node #245 defined by the scheme and resource of the URI; thereby, the URI appears to access the physical address by using the resource and scheme to controls and transfers data stored in either the payload data cache #228 and the storage node #245)
Patiejunas recites
a uniform resource identifier (URI) that has a scheme to access data in a resource
But Patiejunas does not explicitly recite
a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position
However, Kishi discloses a basic configuration of URI. The configuration includes a scheme and an authority component. The scheme specifies a rule for accessing an information resource indicated by each URI. The scheme is associated with the authority considered as a resource that provides the information. Therefore, there is a relationship between the scheme and the resource, and such relationship may be described in a format for that URI. The expression of an URI may include a scheme, colon and two slashes, an authority component or resource. The colon and two slashes may be called as a delimiter (para 0141). Therefore, a scheme and corresponding authority is associated by a format instead of a data address or data position. Thus, this method is analogous to what has been done by Patiejunas.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of Patiejunas, to include the uniform resource identifier (URI) of Kishi. Therefore, the combination discloses a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position. The person of ordinary skill in the art would have been motivated to apply the modification for providing a full format of URI that defines connections between devices and other resources, allowing an application to perform a specific operation using the specific content; and thereby, providing a faster access as compared to traditional memory access using address mapping and translation (Kishi, abstract))

With respect to claim 2, the combination of Patiejunas and Kishi recites
The system according to claim 1, wherein the storage includes a plurality of storage parts to which data positions of different formats are assigned, and (Patiejunas, disclosing data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2). The payload data cache #228 and the storage node #245 represent at least two storage parts, and each of the storage parts may have one or more memory pages or blocks, and each page or block may be considered as a storage part. Therefore, each of the storage parts, the payload data cache #228 and the storage node #245, may include a plurality of storage parts; Kishi, since each URI has a scheme that specifies a rule for accessing an information resource (para 0141); thereby, there may be more than one URI, and each of the URIs may define a data position of some format to be accessed by a rule specified by corresponding scheme) 
the application designates data stored in each of the plurality of storage parts on a basis of the URI. (Patiejunas, the disclosure of an incoming API request may be associated with the uniform resource identifier (URI) (col. 9, lines 52-61) suggests that the application may identify data stored in each of the plurality of storage parts of the payload data cache #228 and the storage node #245 storage parts according to the URI; Kishi, paras 0079 and 0141)

With respect to claim 3, Patiejunas recites
The system according to claim 2, wherein the plurality of storage parts include at least two storage parts selected from a group including a register, a cache, a DRAM, a video memory, an SSD, a HDD, a tape drive, a magneto-optical storage medium. (Patiejunas, disclosing the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2) may be considered as two storage parts, which may be the memories of the group includes “RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disk (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices or any other medium” (col. 35, lines 27-44))

With respect to claim 7, the combination of Patiejunas and Kishi recites
The system according to any one of claim 1, wherein the storage stores image data including a URI in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter, and (from the rejection for claim 1, the combination of Patiejunas and Kishi discloses the storage part stores image data including a URI in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter; and Patiejunas discloses a method for accessing information using URI (Patiejunas, col. 9, lines 52-61). Sending the URI information, includes sending information related to a position of data being accessed; and since the data may have a form of video; therefore, the data may be considered image data (Patiejunas, col. 20, lines 46-59)) 
the application is an image processing application which performs predetermined processing on the image data. (Patiejunas, the disclosure of receiving a data storage request to store archival data such as a video (col. 20, lines 56-59; therefore, the application may be considered as an image processing application)

With respect to independent claim 8, the combination of Patiejunas and Kishi recites
A data processing method in a system which includes a control part and a storage part which stores data on basis of a data position, the method comprising: (disclosing an archival data storage system #206 (col. 6, lines 3-10), comprising a common control planes #212 manages data transfer (col. 10, lines 45-62; col. 12, lines 39-52) between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2). The common control planes #212 may be considered as a control part, and the payload data cache #228 and the storage node #245 may be considered as a storage part; thereby, the archival data storage system #206 is said to perform a data processing method)
a step of using, by the system, as a pointer for accessing the data, a uniform resource identifier (URI) that has a scheme to access data in a resource; (disclosing the system may make an API request (col. 9, lines 52-61), since a API request may allow one to retrieve data from a data source, or to send data. Since the API request may use a uniform resource identifier (URI) (col.9, lines 52-61) to quickly locate a specific portion of data by using index; that suggests that the URI, considered as a pointer, appears to define a scheme to locate data, which is considered to be located in a resource; and therefore, the scheme may be considered as a predetermined scheme (col. 3, lines 21-33; see also col. 2, lines 45-55))
a step of controlling and activating, by the control part, an application designated by the scheme associated with the URI and passing the resource of the URI to the application; and (disclosing the common control plane #212 controls and performs services for jobs submitted by the job tracker #230 (col. 11, lines 32-34), and the job submitted by the job 
a step of using, by the application, the URI as the data position on a basis of the resource and controlling data specified by the URI and stored in the storage part. (from the rejection above, the disclosure of data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2) means that the application uses the URI to perform the data transfer. Since the data transfer between the payload data cache #228 and the storage node #245 defined by the scheme and resource of the URI; thereby, the URI appears to access the physical address by using the resource and scheme to controls and transfers data stored in either the payload data cache #228 and the storage node #245)
Patiejunas recites
a uniform resource identifier (URI) that has a scheme to access data in a resource 
But Patiejunas does not explicitly recite
a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position
However, Kishi discloses a basic configuration of URI. The configuration includes a scheme and an authority component. The scheme specifies a rule for accessing an information resource indicated by each URI. The scheme is associated with the authority considered as a resource that provides the information. Therefore, there is a relationship between the scheme and the resource, and such relationship may be described in a format for that URI. The expression of an URI may include a scheme, colon and two slashes, an authority component or resource. The colon and two slashes may be called as a delimiter (para 0141). Therefore, a scheme and corresponding authority is associated by a format instead of a data address or data position. Thus, this method is analogous to what has been done by Patiejunas.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of Patiejunas, to include the uniform resource identifier (URI) of Kishi. Therefore, the combination discloses a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position. The person of ordinary skill in the art would have been motivated to apply the modification for providing a full format of URI that defines connections between devices and other resources, allowing an application to perform a specific operation using the specific content; and thereby, providing a faster access as compared to traditional memory access using address mapping and translation (Kishi, abstract))

With respect to independent claim 9, the combination of Patiejunas and Kishi recites
A program (Patiejunas, disclosing an application programming interface ("API") enable a user to programmatically interface with the various features, components and capabilities of the archival data storage system (col. 6, lines 30-45). Software that uses the API to communicate with the archival data storage system may be considered as an application) for a system (disclosing archival data storage system #206 (col. 6, lines 3-10) which includes a control part and a storage part which stores data on a basis of a data position, the program for causing a computer to realize: (disclosing the common control plane #212 (col. 6, lines 7-13; fig. 2), in which a portion of the common control planes #212 manages data transfer (col. 10, lines 45-62; col. 12, lines 39-52); thereby, the portion of the common control planes #212 or the common control plane #212 itself may be considered as a control part; disclosing data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2). Since the payload data cache #228 and the storage node #245 may include solid state storage devices and electromechanical hard disk drives, then the payload data cache #228 and the storage node #245 may store data based on physical address of the data. The payload data cache #228 and the storage node #245 are memories of a data storage system; and therefore, they may belong to a storage part of the storage system which is used for archival purposes (col. 2, lines 59-67 and col. 3, lines 1-4). In other words, the payload data cache #228 and the storage node #245 are considered as a portion of the storage part which stores data based on a data address) 
a function of using, as a pointer for accessing the data, a uniform resource identifier (URI) that has a scheme to access data in a resource; (disclosing the system may make an API request (col. 9, lines 52-61) since a API request may allow one to retrieve data from a data source, or to send data. Since the API request may use a uniform resource identifier (URI) (col.9, lines 52-61) to quickly locate a specific portion of data by using index; that suggests that the URI, considered as a pointer, appears to define a scheme to locate data, which is considered to be located in a resource; and therefore, the scheme may be considered as a predetermined scheme (col. 3, lines 21-33; see also col. 2, lines 45-55))
a function of controlling and activating an application designated by the scheme associated with the URI and passing the resource of the URI to the application; and  (disclosing the common control plane #212 controls and performs services for jobs submitted by the job tracker #230 (col. 11, lines 32-34), and the job submitted by the job tracker #230 is in response to an API request (col. 10, lines 53-57). Therefore, in response to an API request, the common control plane #212 may receive a request associated with the URI that defines the scheme above. (col. 9, lines 52-61). Therefore, when the common control plane #212 performs the service submitted by the job tracker #230, the performance indicates that the common control plane #212 controls and initiates the API, which is a software allowing an application communicate with the archival data storage system (col. 6, lines 30-45), defined by the scheme. Therefore, the common control plane #212 controls and activates the application designated by the scheme associated with the URI. In response to the API request, the common control plane #212 may return result(s) to the application (col. 9, lines 46-51), and the result is located in a location defined by the resource indicated by the URI) 
a function of the application using the URI as the data position on a basis of the resource and controlling data specified by the URI and stored in the storage part. (from the rejection above, the disclosure of data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2) means that the application uses the URI to perform the data transfer. Since the data transfer between the payload data cache #228 and the storage node #245 defined by the scheme and resource of the URI; thereby, the URI appears to access the physical address by using the resource and scheme to controls and transfers data stored in either the payload data cache #228 and the storage node #245)
Patiejunas recites
a uniform resource identifier (URI) that has a scheme to access data in a resource
But Patiejunas does not explicitly recite
a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position
However, Kishi discloses a basic configuration of URI. The configuration includes a scheme and an authority component. The scheme specifies a rule for accessing an information resource indicated by each URI. The scheme is associated with the authority considered as a resource that provides the information. Therefore, there is a relationship between the scheme and the resource, and such relationship may be described in a format for that URI. The expression of an URI may include a scheme, colon and two slashes, an authority component or resource. The colon and two slashes may be called as a delimiter (para 0141). Therefore, a 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of Patiejunas, to include the uniform resource identifier (URI) of Kishi. Therefore, the combination discloses a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position. The person of ordinary skill in the art would have been motivated to apply the modification for providing a full format of URI that defines connections between devices and other resources, allowing an application to perform a specific operation using the specific content; and thereby, providing a faster access as compared to traditional memory access using address mapping and translation (Kishi, abstract))

With respect to independent claim 10, the combination of Patiejunas and Kishi recites
A program for a system (Patiejunas, disclosing an application programming interface ("API") enable a user to programmatically interface with the various features, components and capabilities of the archival data storage system (col. 6, lines 30-45). Software that uses the API to communicate with the archival data storage system may be considered as an application) which includes a control part and (disclosing the common control plane #212 (col. 6, lines 7-13; fig. 2), in which a portion of the common control planes #212 manages data transfer (col. 10, lines 45-62; col. 12, lines 39-52); thereby, the portion of the common control planes #212 or the common control plane #212 itself may be considered as a control part) a storage part which stores data on a basis of a data position, the program for causing a computer to realize: (disclosing data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2). Since the payload data cache #228 and the storage node #245 may include solid state storage devices and electromechanical hard disk drives, then the payload data cache #228 and the storage node #245 may store data based on physical address of the data. The payload data cache #228 and the storage node #245 are memories of a data storage system; and therefore, they may belong to a storage part of the storage system which is used for archival purposes (col. 2, lines 59-67 and col. 3, lines 1-4). In other words, the payload data cache #228 and the storage node #245 are considered as a portion of the storage part which stores data based on a data address)
a function of using, as a pointer for accessing the data, a uniform resource identifier (URI) that has a scheme to access data in a resource; (disclosing the system may make an API request (col. 9, lines 52-61) since a API request may allow one to retrieve data from a data source, or to send data. Since the API request may use a uniform resource identifier (URI) (col.9, lines 52-61) to quickly locate a specific portion of data by using index; that suggests that the URI, considered as a pointer, appears to define a scheme to locate data, which is considered to be located in a resource; and therefore, the scheme may be considered as a predetermined scheme (col. 3, lines 21-33; see also col. 2, lines 45-55))
a function of controlling and activating an application designated by the scheme associated with the URI and passing the resource of the URI to the application; and  (disclosing the common control plane #212 controls and performs services for jobs submitted by the job tracker #230 (col. 11, lines 32-34), and the job submitted by the job tracker #230 is in 
a function of the application using the URI as the data position on a basis of the resource and processing data specified by the URI and stored in the storage part. (from the rejection above, the disclosure of data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2) means that the application uses the URI to perform the data transfer. Since the data transfer between the payload data cache #228 and the storage node #245 defined by the scheme and resource of the URI; thereby, the URI appears to access the physical address by using the resource and scheme to controls and transfers data stored in either the payload data cache #228 and the storage node #245)
Patiejunas recites
a uniform resource identifier (URI) that has a scheme to access data in a resource
But Patiejunas does not explicitly recite
a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position
However, Kishi discloses a basic configuration of URI. The configuration includes a scheme and an authority component. The scheme specifies a rule for accessing an information resource indicated by each URI. The scheme is associated with the authority considered as a resource that provides the information. Therefore, there is a relationship between the scheme and the resource, and such relationship may be described in a format for that URI. The expression of an URI may include a scheme, colon and two slashes, an authority component or resource. The colon and two slashes may be called as a delimiter (para 0141). Therefore, a scheme and corresponding authority is associated by a format instead of a data address or data position. Thus, this method is analogous to what has been done by Patiejunas.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of Patiejunas, to include the uniform resource identifier (URI) of Kishi. Therefore, the combination discloses a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position. The person of ordinary skill in the art would have been motivated to apply the modification for providing a full format of URI that defines connections between devices and other resources, allowing an application to perform a specific operation using the specific content; and thereby, providing a faster access as compared to traditional memory access using address mapping and translation (Kishi, abstract))

Claims 4-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Patiejunas et al. (US 10,120,579), in view of Kishi et al. (US 2019/0026272, hereafter Kishi), as applied to claim 1, in view of Cok et al. (US 2013/0068831, hereafter Cok)
With respect to claim 4, Patiejunas recites
The system according to claim 1, wherein the control part controls and activates an application on a basis of the scheme associated with the URI. (disclosing the job submitted by the job tracker #230 is in response to an API request (col. 10, lines 53-57); therefore, in response to an API request, the common control plane #212 may receive a request, which is from an application, associated with the URI that defines the scheme above (col. 9, lines 52-61), or in other words, the control part controls and activates an application on a basis of the scheme associated with the URI (see also rejection for claim 1 above)
Patiejunas recites
an application on a basis of the scheme associated with the URI
But Patiejunas does not explicitly recite
a plurality of applications on a basis of the scheme associated with the URI
However, Cok discloses a method for managing information, including receiving a plurality of URI access requests from one or more users (abstract); and each user may be considered as an application. Since a URI has a format of scheme://resource, thereby, the plurality of URI access requests from one or more users may be based on a scheme associated with the URI. Thus, this method is analogous to what has been done by Patiejunas. 


With respect to claim 5, Patiejunas recites
The system according to claim 1, wherein the data position is a physical address. ((disclosing data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2). Since the payload data cache #228 and the storage node #245 may include solid state storage devices and electromechanical hard disk drives, then the payload data cache #228 and the storage node #245 may store data based on physical address of the data, and the physical address may be the data position)

Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Patiejunas et al. (US 10,120,579), in view of Kishi et al. (US 2019/0026272, hereafter Kishi), as applied to claim 1 above, in view of Johnson (US 2014/0033003), and in view of Saxena (US 2016/0285947)
With respect to claim 6, Patiejunas recites
The system according to claim 1, wherein the data position is specified including address information. (disclosing storing and managing data on append-only data storage media and devices. Storing data means storing the data in a physical address, considered as a data position (col. 2, lines 45-55)
Patiejunas recites
the data position is specified including address information
But Patiejunas does not explicitly recite 
the data position is specified including at least an IO controller number
However, Johnson discloses that a method, in which a URI may comprise a URL (para 0005), and Saxena discloses a method for accessing a page (para 0033) using an URL that may include a port number (para0043). The port number may be considered as an IO controller number. Thus, those method are analogous to what has been done by of Patiejunas.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of Patiejunas, to include the uniform resource identifier (URI) of Johnson. Therefore, the combination discloses the URI may include a URL and the data position is specified including address information. The person of ordinary skill in the art would have been motivated to apply the modification for using URL as a subset of URI for accessing. Since the URL is used to describe the identity of an item, while URI provides a technique for defining the identity of an item; and thereby, access time is reduced and performance is improved (Johnson, para 0003))
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of 

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
With respect to the argument (the Remarks, pages 12-13):
“Third, paragraph [0041] in Kishi refers to Kishi’s Pig. 32, which “illustrates an example
of a functional block diagram of a searching/imaging unit in an operator terminal of a second embodiment.” (page 12)
“Kushi’s “command URI,” as discussed above with respect to Kishi’s paragraph [0041] and Kishi’s Fig. 32, does not designate a more efficient use of storage parts; and thus, the applicant’s claimed invention, as now recited in each of independent claims 1, and 8-10, is distinguishable over the alleged teachings of Kishi.” (page 13)
The Applicant argues paragraph [0041] of Kishi, however, the 103 rejection in the FAOM cites paragraph [0141] of Kishi, not paragraph [0041]. Since the Applicant never actually addresses paragraph [0141]; thereby, the arguments are based on the wrong citation of Kishi. In addition, the Applicant’s claims do not recite “designate a more efficient use 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax 
/TT/
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137